Judgment of conviction, Supreme Court, Bronx County, rendered January 5, 1973, unanimously reversed, on the law and in the interest of justice, and a new trial directed before a different Judge_ Defendant-appellant did not receive a fair trial. The cross-examination of defendant as to prior conflicts with the law went far beyond permissible bounds in seeking details of prior convictions. Two instances will suffice. Defendant, accused of robbery while armed with a knife, was pursued as to how many times and in what parts of the body he had stabbed his victim in a prior homicide case. The vivid details of an assault in which the victim had suffered a gouged eye were also elicited. These examples alone justify a new trial. (See People v. Sorge, 301 N. Y. 198.) In addition, the Trial Justice injected himself into the trial more than necessary to clarify details of evidence during cross-examination of defendant and his alibi witnesses. (See People v. Shenk, 181 App. Div. 753.) A new trial is required. (People v. Mendes, 3 N Y 2d 120; People v. Sostre, 37 A D 2d 574; People v. Harris, 44 A D 2d 809; People v. Smith, 44 A D 2d 789.) Concur — Markewich, J. P., Kupferman, Lupiano, Tilzer and Lane, JJ.